Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 18, 2015

                                        No. 04-14-00796-CV

                                 LOCKHILL VENTURES, LLC,
                                        Appellant

                                                 v.

   ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmore Management, LLC,
                                    Appellees

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-10796
                             Honorable Richard Price, Judge Presiding


                                           ORDER
Sitting:          Marialyn Barnard, Justice
                  Rebeca C., Martinez, Justice
                  Patricia O. Alvarez, Justice

        On July 8, 2015, this court issued a memorandum opinion and judgment that reversed the
trial court’s order and dissolved a temporary injunction. On September 15, 2015, in an opposed
motion, Appellant moved this court to (1) sever Appellees’ claims against Appellant from those
against the City of Shavano Park and (2) issue the mandate immediately.
           Appellant’s motion is DENIED. See TEX. R. APP. P. 18.1.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court